DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on June 10, 2022 regarding Application No. 17/290,100.  Applicants amended claims 1-7.  Claims 1-7 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/JP2018/041231, filed on November 6, 2018.


Response to Arguments
In response to Applicants’ remark regarding new matter (Remarks, p. 5), the Office respectfully disagrees, as discussed in the rejections below.  (See Claim Rejections - 35 USC § 112 section below).

Applicants’ remarks regarding claim interpretation under 35 U.S.C. 112(f) (Remarks, p. 5) are acknowledged.  The Office notes that except for “section” in “acquisition section” in line 8 of claim 1, “determination section” in line 10 of claim 1, and “imaging section” in line 7 of claim 5, all instances of “section” are replaced with “circuit” in the instant amendment.

Applicants’ amendments to claims 1-5 and argument (Remarks, p. 5) regarding rejections under 35 U.S.C. 112(b) are acknowledged.  In view of the amendments and after further consideration, the rejections are withdrawn.

Applicants’ amendments to claim 3 and argument (Remarks, p. 5) regarding objections to the claims are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on June 10, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ arguments regarding “determining the behavior mode of the object image on a basis of data concerning another user acting together with the user in the virtual reality space”, “within the general skill in the art to include such a feature based on suitability for ‘intended use’”, MPEP §2143.01(IV), reasoning, “within the skill in the art”, motivation to modify, intended use, MPEP §2173.05(g), MPEP §2114(II), cited references, and subject claims and patentable (Remarks, pp. 6-7), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections.  More specifically, as discussed on page 10 of the March 18, 2022 Office action, figures 2, 7-13, 44-47, and 49-53 and paragraphs [0085]-[0087], [0123], [0126]-[0128], [0130], [0140], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0240], [0328]-[0338], and [0346]-[0367] of Yokoo teach “a determination section configured to, for an object image representing a second object that moves in response to an action of the user in a virtual reality space, determine a behavior mode of the object image in the virtual reality space according to the attribute information acquired by the acquisition section” (emphasis added), where the behavior mode is based attribute information of characteristics of instincts and emotions of an electronic pet and its virtual version that is based on external information from an electronic pet owner or the external environment and their virtual versions.  Also, as discussed on page 11 of the March 18, 2022 Office action, figure 47 and paragraph [0338] of Yokoo teaches “another user acting together with the user in the virtual reality space”, where two avatars and their electronic pets communicate with each other in a virtual world.  Thus, selection of “another user acting together with the user in the virtual reality space” based on its suitability for the intended use to “determine[] the behavior mode of the object image” in the electronic pet system of Yokoo where actions of an electronic pet reflect emotional and instinctual states of the electronic pet that are changeable according to surrounding and internal information to provide a more realistic electronic pet, where the behavior mode is based on attribute information of characteristics of, e.g., emotions of an avatar electronic pet owner’s electronic pet, that is based on, e.g., the avatar electronic pet owner communicating with another/second avatar electronic pet owner and/or the second avatar electronic pet owner’s electronic pet external information, or e.g., the second avatar electronic pet owner and/or the second avatar electronic pet owner’s electronic pet environment information, is obvious.  See MPEP 2144.07, see also Abstract and [0008]-[0010].  That is, similar to a real pet, since external stimuli affects the emotional state of the electronic pet and the emotional state of the electronic pet is reflected by its behavior, selection of “another user acting together with the user in the virtual reality space” as external stimuli  to “determine[] the behavior mode of the object image” is obvious.

For the reasons discussed above and in the rejections below, pending claims 1-7 are not allowable.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 2, 4, and 5, the claims recite “acquisition circuit” in line 2 of claim 1 and line 3 of claim 2, “determination circuit” in lines 5 and 13 of claim 1 and line 5 of claim 4, “generation circuit” in lines 9 and 12 of claim 1 and lines 5 and 7 of claim 5, and “output circuit” in line 11 of claim 1.  The specification, however, discloses that information processing apparatus 10 (figures 1 and 4), which may be a personal computer or game machine ([0015]), includes an attributed acquisition section 38, a behavior determination section 42, an image generation section 50, and an image output section 52 (“The image output section 52 outputs the data of the VR image generated by the image generation section 50” ([0051])). ([0031]).  The specification also discloses that some of the functional blocks of the information processing apparatus 10 may be implemented as a computer program modules. ([0032]).  Thus, the specification does not provide support for “acquisition circuit”, “determination circuit”, “generation circuit”, and “output circuit” (emphasis added) as claimed.  The Office respectfully notes that the plurality of functional blocks in figure 3 and discussed in [0027] (cited as providing support for claim amendments at page 5 of the Remarks) are functional blocks of HMD 100, which may be connected to the processing apparatus 10.  See figure 1 and paragraph [0026].  The Office further respectfully notes that the specification discloses a sound output section 132 (figure 3 and [0030]).  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 3, the claim recites “transmission circuit” in line 2.  The specification, however, discloses that information processing apparatus 10 (figures 1 and 4), which may be a personal computer or game machine ([0015]), includes an a record transmission section 44 ([0031]) that transmits VR pet action data ([0047]).  The specification also discloses that some of the functional blocks of the information processing apparatus 10 may be implemented as a computer program modules. ([0032]).  In addition, the specification discloses, “The action record transmission section 44 of the information processing apparatus 10 reflects a VR action history in the pet robot 5 via the distribution server 3. The VR action history indicates the action content of the VR pet in the virtual movie theater. Accordingly, the action of the VR pet in the virtual reality space can be reflected in the action of the pet robot 5 in the real space. For example, in a case where the VR action history indicates intimate action between the user and the VR pet, the pet robot 5 in the real space can also be made to behave intimately to the user.” ([0067]).  Thus, although the specification discloses “A communication control section 128 transmits data output from the control section 120 to the external information processing apparatus 10 through wired or wireless communication via a network adapter or an antenna. Further, the communication control section 128 receives data from the information processing apparatus 10 through wired or wireless communication via the network adapter or the antenna and outputs the data to the control section 120...” ([0029]) and “the control section 120 also causes the communication control section 128 to transmit sensor data supplied from the posture sensor 124 and sound data supplied from a microphone 126 to the information processing apparatus 10” ([0030]), it does not appear to provide support for “transmission circuit” (emphasis added) as claimed.  The Office respectfully notes that the plurality of functional blocks in figure 3 including storage section 122 and discussed in [0027] (cited as providing support for claim amendments at page 5 of the Remarks) are functional blocks of HMD 100, which may be connected to the processing apparatus 10.  See figure 1 and paragraph [0026].  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 4, the claim recites “storage circuit” in line 3.  The specification, however, discloses that information processing apparatus 10 (figures 1 and 4), which may be a personal computer or game machine ([0015]), includes a visit frequency storage section 24 ([0031]) that “stores data concerning the frequency with which the user has visited the virtual reality space” ([0034]).  The specification also discloses that some of the functional blocks of the information processing apparatus 10 may be implemented as a computer program modules. ([0032]).  Thus, although the specification discloses “A control section 120 is a main processor that processes various data, such as image data, sound data, and sensor data, and instructions and outputs processing results. A storage section 122 temporarily stores data, instructions, and the like to be processed by the control section 120” ([0028]), it does not appear to provide support for “storage circuit” (emphasis added) as claimed.  The Office respectfully notes that the plurality of functional blocks in figure 3 including storage section 122 and discussed in [0027] (cited as providing support for claim amendments at page 5 of the Remarks) are functional blocks of HMD 100, which may be connected to the processing apparatus 10.  See figure 1 and paragraph [0026].  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 5, the claim recites “an imaging circuit” in line 3.  The specification, however, discloses that “imaging apparatus 14 is a camera apparatus that captures an image of a space at predetermined intervals. This space includes the user wearing the HMD 100 and is in the 3surroundings of the user. The imaging apparatus 14 is a stereo camera….” ([0016], see also figure 1).  Thus, the specification does not provide support for “an imaging circuit” (emphasis added) as claimed.  The Office respectfully notes that the plurality of functional blocks in figure 3 and discussed in [0027] (cited as providing support for claim amendments at page 5 of the Remarks) are functional blocks of HMD 100.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 2-5, these claims are rejected as being dependent upon rejected base claim 1.


Claim Objections
Claims 1-5 are objected to for the reasons discussed below.

Regarding claim 1, “the acquisition section” and “the determination section” in the last lines of the second and third limitations, respectively, should be changed to “the acquisition circuit” and “the determination circuit” to correspond to an “acquisition circuit” and a “determination circuit” previously recited and because an “acquisition section” and a “determination section” were not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 2, “the first object” in line 2 should be changed to “the real object” to correspond to a “real object” previously recited and because a “first object” was not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 3, “the second object” in line 3 should be changed to “the virtual object” to correspond to a “virtual object” previously recited and because a “second object” was not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 5, “the imaging section” in the third to last line should be changed to ““the imaging circuit” to correspond to an “imaging circuit” previously recited and because “imaging section” was not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

	Regarding claims 2-5, these claims are objected to as being dependent upon objected to base claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoo et al. in US 2003/0191560 A1 (hereinafter Yokoo).

Regarding claim 1, Yokoo teaches:
An information processing system comprising (An information processing system; FIGs. 44-47 and 49-53, [0010], [0328]-[0338], and [0346]-[0367]): 
an acquisition circuit configured to acquire, from an external apparatus, attribute information regarding a real object of a user that moves in response to an action of the user in a real space (an acquisition circuit (circuit that performs a corresponding function, e.g., 21) configured to acquire, from an external apparatus, attribute information regarding a real object 204 of a user that moves in response to an action of the user; FIGs. 2, 6-8, 12, 44-47, and 49-53, [0084]-[0087], [0123], [0126]-[0128], [0130] [0136], [0138], [0140]-[0142], [0179]-[0181], [0188]-[0190], [0192]-[0194], [0204], [0328]-[0338], and [0346]-[0367]); 
a determination circuit configured to determine a behavior mode of an object image representing a virtual object that moves in response to an action of the user in a virtual reality space, according to the attribute information acquired by the acquisition section (a determination circuit (circuit that performs a corresponding function, e.g., 113) configured to determine a behavior mode of an object image 263 representing a virtual object 263 that moves in response to an action of the user in a virtual reality space 261 (or 260) according to the attribute information acquired by the acquisition section (section that performs a corresponding function); FIGs. 2, 7-13, 31, 44-47, and 49-53, [0085]-[0087], [0123], [0126]-[0128], [0130], [0140], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0240], [0270], [0275], [0328]-[0338], and [0346]-[0367]); 
a generation circuit configured to generate a virtual reality image in which the object image behaves in the mode determined by the determination section (a generation circuit (circuit that performs a corresponding function, e.g., for LCD 222) configured to generate a virtual reality image 261 (or 260) in which the object image 263 behaves in the mode determined by the determination section (section that performs a corresponding function); see FIGs. 2, 7-13, 31, 44-47, and 49-53, [0085]-[0087], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0278], [0328]-[0338], and [0346]-[0367]); and 
an output circuit configured to cause a display apparatus to display the virtual reality image generated by the generation circuit to the user (an output circuit (circuit that performs a corresponding function, e.g., for LCD 222) configured to cause a display apparatus (personal computer) to display the virtual reality image 261 (or 260) generated by the generation circuit (circuit that performs a corresponding function, e.g., for LCD 222) to the user; see FIGs. 31, 47, and 49-53, [0278], [0337], [0338], and [0346]-[0367]), and
another user acting together with the user in the virtual reality space (another user acting together with the user in the virtual reality space 260; FIG. 47 and [0338]).  
	However, it is noted that Yokoo does not teach:
wherein the determination circuit further determines the behavior mode of the object image on a basis of data concerning another user acting together with the user in the virtual reality space,
but which would have been obvious to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use (see Response to Arguments section above).

	Regarding claim 2, Yokoo as modified teaches:
The information processing system according to claim 1, wherein the first object is a robot, and the acquisition circuit acquires the attribute information transmitted from the first object (wherein the first object 204 is a robot, and the acquisition circuit 21 (circuit that performs a corresponding function, e.g., 21) acquires the attribute information transmitted from the first object 204; FIGs. 2, 44-47, and 49-53, [0084]-[0087], [0328]-[0333], and [0346]-[0367]).  

	Regarding claim 3, Yokoo as modified teaches:
The information processing system according to claim 2, further comprising: 
a transmission circuit configured to transmit data concerning at least one of the action of the user in the virtual reality space and an action of the second object in the virtual reality space to the external apparatus to cause the first object to reflect the action in the virtual reality space (a transmission circuit (circuit that performs a corresponding function, e.g., corresponding to 239 or 239a) configured to transmit data concerning the action of the user in the virtual reality space 261 (or 260) and an action of the second object 263 in the virtual reality space 261 (or 260) to the external apparatus to cause the first object 204 to reflect the action in the virtual reality space 261 (or 260); FIGs. 2, 7-13, 44-53, [0085]-[0087], [0142], [0146], [0164], [0179]-[0181], [0188], [0233], [0328]-[0339], and [0346]-[0367]).
	Regarding claim 6, Yokoo is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 6 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 6 differs from claim 1 above in that the following is recited:
A display method performed by a computer, comprising:.
	Yokoo as modified teaches:
A display method performed by a computer, comprising: (A display method performed by a computer, comprising; see FIGs. 44-47 and 49-53, [0328]-[0338], and [0346]-[0367]).

	Regarding claim 7, Yokoo is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 7 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 7 differs from claim 1 above in that the following is recited:
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising:.
	Yokoo as modified teaches:
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising: (A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform a display method by carrying out actions, comprising:; FIGs. 44-47 and 49-53, [0328]-[0338], and [0346]-[0367]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoo in view of Matsuda et al. in US 2002/0186244 A1 (hereinafter Matsuda).

Regarding claim 4, Yokoo as modified teaches:
The information processing system according to claim 1, further comprising: 
a storage circuit (Yokoo: a storage circuit (circuit that performs a corresponding function, e.g., 21); FIG. 2 and [0084]).
	However, it is noted that Yokoo as modified does not teach:
further comprising: 
a storage circuit configured to store data concerning a frequency with which the user has visited the virtual reality space, 
wherein the determination circuit changes the behavior mode of the object image on a basis of the data concerning the frequency.
	Matsuda teaches:
further comprising: 
a storage section configured to store data concerning a frequency with which a user has visited a virtual reality space (a storage section configured to store data concerning a frequency with which a user has visited a virtual reality space; FIGs. 3 and 7, [0101], and [0146]-[0149]), 
wherein a determination section changes a behavior mode of an object image on a basis of the data concerning the frequency (wherein a determination section (section that performs a corresponding function) changes a behavior mode of a virtual life object image on a basis of the data concerning the frequency; [0146]-[0149]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified to include: the features taught by Matsuda, such that Yokoo as modified teaches: the claimed features, in order to change the behavior of a virtual object image according to a frequency with which a user has visited a virtual reality space.  (Matsuda: see [0148] and [0149]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoo in view of Kurihara in JP 2016-198180 A (hereinafter Kurihara; a full machine translation and original copy is/was provided with the March 18, 2022 Office action), in further view of Link et al. in US 2014/0080590 A1 (hereinafter Link).

	Regarding claim 5, Yokoo as modified teaches:
The information processing system according to claim 1, further comprising: 
wherein the generation circuit generates a virtual reality image to be displayed on a display, the generation section generates the virtual reality image in which the object image behaves in a mode (wherein the generation circuit (circuit that performs a corresponding function, e.g., for LCD 222) generates a virtual reality image 261 (or 260) to be displayed on a display, the generation section (section that performs a corresponding function) generates the virtual reality image 261 (or 260) in which the object image 263 behaves in a mode; see FIGs. 2, 7-13, 31, 44-47, and 49-53, [0085]-[0087], [0142], [0146], [0155], [0159], [0164], [0179]-[0181], [0188], [0233], [0278], [0328]-[0338], and [0346]-[0367]).
	However, it is noted that Yokoo as modified does not teach:
an imaging circuit configured to capture an image of a space including the user wearing a head-mounted display, 
wherein the generation circuit generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation circuit generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user.
	Kurihara teaches:
an imaging circuit configured to capture an image of a space including a user wearing a head-mounted display (an imaging circuit 140 configured to capture an image of a space including a user 1 wearing a head-mounted display; see FIGs. 2 and 5, [0019], [0021], and [0022]), 
wherein a generation circuit generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation circuit generates the virtual reality image informing the user of the appearance of the person different from the user (wherein a generation circuit (circuit that performs a corresponding function, e.g., corresponding to 120) generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person 2 different from the user 1 appears in the image captured by the imaging section 140, the generation circuit (circuit that performs a corresponding function, e.g., corresponding to 120) generates the virtual reality image informing the user 1 of the appearance of the person 2 different from the user 1; FIGs. 2 and 5, [0016], [0019], [0022], and [0023]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified to include: the features taught by Kurihara, in order to display a virtual reality image and to notify a user of the presence of other people.  (Kurihara: [0022] and [0036]).
However, it is noted that Yokoo as modified by Kurihara does not teach:
the generation circuit generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user.
Link teaches:
a generation circuit generates an image in which an object image behaves in a mode of informing a user of an event (a generation circuit (circuit that performs a corresponding function) generates an image in which an object image of a virtual pet behaves in a mode of informing a user of an event by barking; [0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Yokoo as modified by Kurihara to include: the features taught by Link, such that Yokoo as modified teaches: an imaging circuit configured to capture an image of a space including the user wearing a head-mounted display (imaging circuit, image of a space, and user wearing a head-mounted display taught by Kurihara), wherein the generation circuit generates a virtual reality image to be displayed on the head-mounted display, and in a case where a person different from the user appears in the image captured by the imaging section, the generation circuit generates the virtual reality image in which the object image behaves in a mode of informing the user of the appearance of the person different from the user (the generation circuit, virtual reality image, display, object image, behaves in a mode taught by Yokoo combined with the generation circuit, virtual reality image, head-mounted display, person different from the user, image captured by the imaging section, and informing the user of the appearance of the person different from the user taught by Kurihara and the generation circuit, image, object image, and behaves in a mode of informing a user of an event taught by Link), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the generation circuit that generates an image in which an object image behaves in a mode taught by Link is comparable to the generation circuit that generates the virtual reality image in which the object image behaves in a mode taught by Yokoo as modified by Kurihara because they are both generation circuits that generate an image in which an object image behaves in a mode.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the system taught by Yokoo as modified by Kurihara to include: the features taught by Link, with the predictable result of providing a generation circuit that generates an image in which an object image behaves in a mode.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/14/2022